Filed 5/21/21 In re Peyton CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT



 In re RAYMOND E. PEYTON,                                                                    F081924

             On Habeas Corpus.                                              (Kern Sup. Ct. No. HC016706A)

                                                                                           OPINION

                                                   THE COURT*
         ORIGINAL PROCEEDINGS; writ of mandate. David R. Zulfa, Judge.
         James Bisnow, under appointment by the Court of Appeal, for Petitioner.
         Xavier Becerra, Attorney General, Phillip J. Lindsay, Julie A. Malone, and
Heather M. Heckler, Deputy Attorneys General, for Respondent.
                                                        -ooOoo-
         On October 27, 2020, petitioner Raymond E. Peyton filed a writ for habeas corpus
in this court.1 The petition alleged that petitioner had filed a civil action in Kern County
Superior Court asserting claims arising from the California Department of Corrections
and Rehabilitation’s handling of the COVID-19 pandemic. The superior court treated the


         *   Before Poochigian, Acting P.J., Franson, J. and Meehan, J.
         1The Attorney General says this court “construed” petitioner’s filing as a “petition
for writ of habeas corpus and summarily denied relief.” Not so. The trial court treated
the civil complaint as a petition for writ of habeas corpus. But petitioner then actually
filed a document entitled “Petition for Writ of Habeas Corpus” in this court.
civil action as a petition for writ of habeas corpus, despite petitioner’s request for
pecuniary relief.
         Petitioner’s writ for habeas corpus cited several exhibits, none of which were
attached to the petition or otherwise provided to this court with the original filing.
Accordingly, we denied the petition on December 30, 2020, observing, “Petitioner
fail[ed] to present a prima facie basis for relief.”
         Petitioner filed a petition for review with the Supreme Court. The petition for
review did contain the exhibits that were missing from the petition for writ of habeas
corpus filed in this court. The exhibits include a civil complaint signed by petitioner that
requests punitive damages against the warden of correctional facility in which petitioner
is housed. The exhibits further showed the trial court decided to treat petitioner’s filing
as a petition for writ of habeas corpus “as opposed to a civil complaint as it is labeled.”
         The Supreme Court granted the petition for review and transferred the matter to
this court with directions to vacate the summary denial and to issue an order to show
cause “as to whether the trial court properly converted the complaint under 42 United
States Code section 1983 into a petition for writ of habeas corpus. (See Cox v. Superior
Court (2016) 1 Cal.App.5th 855, 860.)” We vacated our summary denial and issued the
order to show cause on February 16, 2021.
         The Attorney General filed a written return to the order to show cause. In it, the
Attorney General asks us to treat the petition for writ of habeas corpus as a petition for
writ of mandate, grant the petition, and order the superior court to treat petitioner’s civil
complaint as a civil complaint. We accept the Attorney General’s acknowledgment of
error.
         A petition for writ of habeas corpus is not the proper means by which to seek
monetary damages. (See Cox v. Superior Court, supra, 1 Cal.App.5th at p. 859.) Such
relief “can instead be pursued by a prisoner by means of a civil action. [Citation.]”
(Ibid.) Consequently, when a prisoner initiates a civil action seeking damages, the courts

                                               2.
cannot require the prisoner to instead proceed by way of a habeas petition. (See generally
Cox, supra, 1 Cal.App.5th 855.) Here, petitioner’s complaint did seek damages and
should therefore not have been construed as a petition for writ of habeas corpus.
          For these reasons, we accept the parties’ acknowledgement that the superior court
erred in treating petitioner’s pleading as a petition for writ of habeas corpus rather than a
civil complaint. Accordingly, we will treat petitioner’s present petition for writ of habeas
corpus as a petition for writ of mandate and direct that the superior court rectify the
error.2
                                         DISPOSITION
          Let a writ of mandate issue directing the superior court to (1) vacate its order
deeming petitioner’s civil complaint to be a habeas petition and (2) treat petitioner’s
filing as a civil complaint. Costs are awarded to the petitioner.




2Petitioner’s “Motion for Adjudication in Favor of Plaintiff” filed November 30, 2020,
and “Motion of [sic] Judicial Notice” filed December 29, 2020, are denied.


                                                3.